Applicant’s election without traverse of Group II, claims 6-10 drawn to a microbial organism encoding a C-terminally modified LeuCD enzyme in the reply filed on 4/16/21 is acknowledged.
Claims 1-5 and 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/16/21.
Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for microbial organisms comprising a LeuCD complex having activity against 2-hexylmalate (2-HM) comprising a LeuC sequence having at least 95% identity to SEQ ID NO:1 and a C-terminal extension of 1-10 amino acids and a leuD sequence having at least 90% identity to SEQ ID NO:2, does not reasonably provide enablement for microbial organisms comprising a LeuCD complex having activity against 2-hexylmalate comprising a LeuC sequence having at least 80% identity to SEQ ID NO:1 and a C-terminal extension of 1-10 amino acids and a leuD sequence having at least 80% identity to SEQ ID NO:2.  The make and use the invention commensurate in scope with these claims.
Claims 6-10 are so broad as to encompass microbial organisms comprising a LeuCD complex having activity against 2-hexylmalate comprising a LeuC sequence having at least 80% identity to SEQ ID NO:1 and a C-terminal extension of 1-10 amino acids and a leuD sequence having at least 80% identity to SEQ ID NO:2.  The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of LeuC and LeuD subunits broadly encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to the LeuC and LeuD subunits of SEQ ID NOS:1 and 2 and variants thereof having 1-2 amino acid 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
 The specification does not support the broad scope of the claims which encompass microbial organisms comprising a LeuCD complex having activity against 2-hexylmalate comprising a LeuC sequence having at least 80% identity to SEQ ID NO:1 and a C-terminal extension of 1-10 amino acids and a leuD sequence having at least 80% identity to SEQ ID NO:2 because the specification does not establish: (A) regions of the protein structure which may be modified without effecting activity against 2-HM; (B) the general tolerance of isopropylmalate isomerases to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including microbial organisms comprising a LeuCD complex having activity against 2-hexylmalate comprising a LeuC sequence having at least 80% identity to SEQ ID NO:1 and a C-terminal extension of 1-10 amino acids and a leuD sequence having at least 80% identity to SEQ ID NO:2.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of LeuC and LeuD subunits having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated, or in the alternative, under 35 U.S.C. 103 as obvious over Sanghani et al. (WO2015/089127).
Sanghani et al. teach E. coli expressing wild type and engineered variants of the E. coli LeuC (SEQ ID NO:1) and LeuD (SEQ ID NO:2) proteins which together encode 2-isopropylmalate isomerase wherein the each subunit is expressed as a histidine tagged protein (example 3).  Wild type E. coli isopropylmalate 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghani et al. (WO2015/089127 as applied to claims 6-8 above, and further in view of Baglioni et al. (WO2010/150230).
Sanghani et al. is discussed above but does not teach the use of a histidine tag comprising SEQ ID NO:40 herein.
Baglioni teach the histidine tagging of a protein and teach that useful histidine tags include the peptides MGSSHHHHHHSSG 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/REBECCA E PROUTY/Primary Examiner, Art Unit 1652